Citation Nr: 1603189	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  15-43 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for colon cancer with liver metastasis due to Gulf War chemical exposure.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from March 2006 to June 2006 and from January 2009 to June 2011.  The Veteran also served in the National Guard and also had service in Kuwait.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In December 2015, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The Veteran submitted an additional medical opinion to the Board during the hearing with a waiver of initial RO jurisdiction.  The Board accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800. 

FINDING OF FACT

The evidence supports a finding that the Veteran's colon cancer is related to the Veteran's service.

CONCLUSION OF LAW

Colon cancer was incurred during service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In light of the Board's grant of service connection, further discussion of the VCAA is not necessary at this time.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d).  The Veteran served in Kuwait during the Persian Gulf War.

Medical records from University of Colorado Hospital describe the history of the Veteran's cancer.  In October 2013, he reported right flank pain.  A CT showed bilateral liver metastases.  An October 2013 ultrasound biopsy of the liver revealed metastatic colon adenocarcinoma.

The Veteran claims that his colon cancer is due to exposure to numerous environmental and chemical materials during his service in Kuwait such as diesel fuel, gun cleaners, burn pits, and the smoke in the atmosphere from using diesel fuel to set fire to portable commodes.  Personnel records indicate that the Veteran served in Southwest Asia during service.  Specifically, he served in Kuwait in December 2009.  The Board finds that the Veteran's report of exposure during his service to be credible and consistent with the circumstances of his service.

The evidence shows competent and credible evidence of exposure to toxins during service, as well as a current diagnosis of colon cancer.  The question that remains is whether there is a relationship between the Veteran's service and his current diagnosis of colon cancer.

In June 2015, the Veteran underwent a VA examination.  The examiner noted a diagnosis of adenocarcinoma of the colon with liver metastasis; status post partial hepatectomy.  In a Gulf War General Medical Examination report, the examiner opined that adenocarcinoma of the colon with liver metastasis was less likely as not the result of toxic Gulf War exposure.  The examiner explained while the cause of adenocarcinoma of the colon is unknown, it is not known to be caused by a toxic Gulf War exposure. It remains unclear to the Board how the examiner reached the conclusion that toxins were not the cause of his colon cancer, when according to that examiner, the cause of colon is unknown.

Dr. L., the Veteran's treating oncologist, has submitted several opinions.  He noted that it was extremely unusual for a person in their 20s to develop this type of cancer as the average age of diagnosis is 69.  He opined that it was possible that chemical exposure during service may have contributed to the development of this cancer, as there is no hereditary syndrome identified that could explain the development of this cancer at such an early age.  In a September 2015 letter, Dr. L. opined that it was at least as likely as not that a possible environmental exposure may have led to the development of his cancer.  In a December 2015 letter, Dr. L. opined that it was at least as likely as not that a possible environmental exposure may have led to the development of the Veteran's cancer.  Dr. L. noted that this was supported by a significant lack of family history of colorectal cancer.  Dr. L. also opined that it was extremely likely the cancer most likely began at least 3 to 5 years prior to detection because the cancer was diagnosed in 2013 and had spread to multiple areas.  Colon cancer can be present and continue to grow and metastasize without symptoms for a significant amount of time.  Studies show that a cancer can take up to 10 years to develop and given that the Veteran had a cancer that had spread to the liver, Dr. L. suspected that the Veteran had cancer without symptoms for potentially years prior to diagnosis.

The Board acknowledges Dr. L.'s opinion includes words such as "possible" when referring to environmental exposure, and notes that the environmental exposure "may" have led to the development of cancer.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  Despite this, Dr. L. discussed other known etiologies of colon cancer including family history and genetics and noted that the Veteran had neither family history or a gene for colon cancer.  Dr. L. further noted that it was "extremely likely" that his cancer began 3 to 5 years prior to the first diagnosis of colon cancer in 2013.  Looking at the record, 3 to 5 years prior to the 2013 symptoms would mean his colon cancer began during his military service.  Given that Dr. L. provided reasonable rationales for his conclusions, which are supported by the record, the Board finds that the evidence is sufficient to grant the claim.
	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for colon cancer with liver metastasis is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


